Citation Nr: 0029715	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
September 1978.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1998 rating decision by 
the Fargo, North Dakota, Medical and Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In a June 1999 submission accompanying his VA Form 9, the 
veteran requested that a local hearing be held at the 
Regional Office (RO).  An RO hearing was scheduled at Fargo, 
ND on August 5, 1999, but was canceled at the request of the 
veteran upon his submission on that date of a request to hold 
his claim in abeyance for 60 days to obtain new and material 
evidence.  The veteran added that he reserved the right to 
have his personal hearing rescheduled should it become 
necessary.  Since the veteran has not requested a new hearing 
date the Board construes his August 5, 1999 submission as a 
withdrawal under 38 C.F.R. § 20.704(e).  

The veteran's appeal was certified to the Board in October 
1999.  Additional private evidence was received at the Board 
in October and November 1999 with a waiver of initial RO 
review and consideration.  See 38 C.F.R. § 20.1304(c) (1999). 


FINDINGS OF FACT

1.   In an unappealed rating decision dated in October 1992, 
which was mailed to the veteran with notice of his appellate 
rights in February 1993, the RO denied service connection for 
a mental disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's October 1992 rating decision is new, and bears 
directly and substantially upon the matter under 
consideration; however, such evidence by itself and in 
connection with evidence previously assembled, and is not so 
significant that it must be considered in order to fairly 
decide fairly the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision, which denied 
entitlement to service connection for a mental disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108  (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

In an October 1992 rating decision, the RO denied service 
connection for a mental disorder, finding that although the 
veteran had been treated for anxiety, he was diagnosed with 
inadequate personality was considered a developmental 
condition that existed prior to service and was not 
chronically aggravated by service.  The veteran was notified 
of this decision and his appellate rights by VA letter dated 
in February 1993.  However, the veteran did not initiate a 
timely appeal as to that rating decision.  As such, the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).

In August 1997, the veteran requested that his claim for 
service connection for a psychiatric disorder be reopened.  
By a letter dated in December 1997, the RO notified the 
veteran that his claim for service connection for a nervous 
condition had been denied and informed him of the need for 
new and material evidence to reopen his previously denied 
claim.

In a June 1998 rating decision, the RO denied the veteran's 
request to reopen his claim for service connection, finding 
that new and material evidence adequate to reopen the 
previously disallowed claim for service connection for a 
nervous condition (which the Board has recharacterized as an 
acquired psychiatric disorder) had not been submitted.  The 
veteran disagreed with that decision, and initiated this 
appeal. 

Following the June 1998 rating decision, the test relied on 
by the RO in that decision for determining whether new and 
material evidence had been presented was invalidated by Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Essentially, Hodge 
resulted in a change in the test for determining whether 
newly submitted evidence is "material."  Id.; 38 C.F.R. 
§ 3.156(a).  Nevertheless, the Board finds no prejudice to 
the veteran in this case by proceeding with an adjudication 
of the question of reopening his claim, because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156(a) in a May 1999 statement of the case, 
which was the controlling authority for new and material 
evidence cases both before and after Hodge was issued.  The 
veteran, therefore, has been put on notice of the relevant 
regulatory standard and has been given the opportunity to 
present evidence and argument with this standard in mind.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge, 155 F.3d at 1363.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see H.R. 4205, "The Floyd D. Spence 
National Defense Authorization Act for Fiscal Year 2001," 
Pub. L. No. 106-398, § 611 (2000) (effective October 30, 
2000) (to be codified at 38 U.S.C.A. § 5107) (eliminates the 
concept of a well-grounded claim).

The Board notes that the basis for the denial of service 
connection for a mental disorder was that the veteran was 
discharged from service due to a pre-existing personality 
disorder.  The evidence present in the veteran's claims 
folder at the time of the RO's October 1992 rating decision 
included the veteran's administrative and service medical 
records, as well as private treatment records from the Quain 
& Ramstad Clinic, PC, dated from December 1986 to June 1991.  
The Report of Medical Board, dated in August 1978, contains a 
diagnosis of "inadequate personality."  A May 1988 record 
from the Quain & Ramstad Clinic, PC, reflects a diagnosis of 
anxiety disorder.  It does not appear that any of those 
records presented evidence of a causal relationship with any 
post-service anxiety symptoms and the veteran's active 
military service.  

The evidence associated with the veteran's claims folder 
after the October 1992 rating decision was issued, includes 
the following:  private outpatient treatment records from the 
West Central Human Service Center, dated from January 1993 to 
July 1996; private medical records from Medcenter One Health 
Systems, Inc., dated from August 1985 to November 1997; 
private medical records from Unimed Medical Center, dated 
from April 1997 to November 1997; two separate statements 
from John G. Garofalo, M.D., the veteran's treating 
psychiatrist at Unimed, dated in October 1999; an October 
1999 statement from the veteran's father; the veteran's June 
1998 request for a personal hearing, as well as his August 
1999 request to cancel his hearing and hold his case in 
abeyance for 60 days; and various other statements from the 
veteran.  

Aside from some duplicate records attached to some of the 
veteran's submissions, the evidence associated with the 
veteran's claims file after the October 1992 rating decision 
is for the most part new, in that it was not previously of 
record.  However, although the evidence may be new, and bears 
directly and substantially upon the specific matter under 
consideration, the new evidence is not material, in that such 
evidence by itself and in connection with evidence assembled 
previously, it is not so significant that it must be 
considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence 
confirms that the veteran has been diagnosed with various 
psychiatric disorders since his discharge from service, but 
the evidence of record does not demonstrate that any current 
psychiatric disorder is causally related to an incident of 
the veteran's active military service.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998)("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a 'relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Evidence 
of a causal relationship between a current psychiatric 
disorder and an incident of the veteran's military service is 
the same element that was missing at the time the RO's denial 
in October 1992.  

The Board notes that service medical records show treatment 
for anxiety and depression but do not include a diagnosis for 
any chronic, acquired psychiatric condition.  They indicate 
instead an impression of inadequate personality, a 
developmental condition that existed prior to service and was 
not chronically aggravated in service, for which the veteran 
was discharged from service.

Diagnoses following discharge include obsessive-compulsive 
disorder and personality traits, anxiety, rule out delusional 
disorder, rule out post-traumatic stress disorder, mixed 
personality disorder with borderline and histrionic features, 
paranoid disorder, bipolar disorder (not otherwise 
specified), rule out antisocial disorder, major depression, 
depression, and inadequate personality.  

Thus, there is adequate evidence of record of a current 
disorder.  However, there is no medical opinion that the 
veteran has a psychiatric disorder that was incurred in 
service, or had a pre-existing psychiatric disorder that was 
aggravated in service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(b).  Reviewing the evidence more closely, an August 
1985 private psychiatric evaluation report from Medcenter One 
Health Systems, Inc., noted that the veteran had a three-year 
history of problems with anxiety and nervous symptoms, 
stemming from sexual harassment while employed as a music 
teacher.  The diagnosis was rule out generalized anxiety 
disorder and rule out major depression.  Subsequent treatment 
reports reflect ongoing treatment for an anxiety disorder, 
obsessive-compulsive disorder and a paranoid disorder.  A 
private medical record from James H. Bland, M.D. contains a 
diagnosis of generalized anxiety disorder.  Another 
psychiatric evaluation, dated in November 1997, contains a 
diagnosis of bipolar disorder.

The Board notes that in October 1999, the RO received two 
identical statements from Dr. Garofalo, also dated in October 
1999.  Dr. Garofalo indicated that he had reviewed the 
medical records and "service-connected records" provided by 
the veteran.  However, he opined that he was unable to find 
evidence of a pre-service personality disorder or mental 
illness, although the veteran currently was suffering from a 
disabling mental condition.  Dr. Garofalo added that there 
appeared to be some maladaptive coping behavior while the 
veteran was in service, including the use of alcohol to deal 
with stress.  But he did not offer a medical opinion that the 
veteran's current psychiatric disorder was incurred in 
service, or that his pre-existing psychiatric disorder was 
aggravated in service.

The only evidence the veteran has submitted that supports his 
claim is his own statements and that of his father.  However, 
as the veteran and his father are lay persons, with no 
apparent medical expertise or training, they are not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is need to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, the 
veteran's and his father's lay statements do not establish 
the required evidence needed to reopen the veteran's 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).

Inasmuch as the veteran has not submitted new and material 
evidence to reopen his claim for service connection for an 
acquired psychiatric disorder, his appeal is denied.  As the 
Board is not reopening the veteran's claim, the Board need 
not further examine the merits of this case.  


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied.

		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


